Title: To Benjamin Franklin from John Huske, [before 1 November 1768?]: résumé
From: Huske, John
To: Franklin, Benjamin


John Huske, an American-born merchant and M.P. for Maldon, Essex, was a strong partisan of the colonial cause. In 1767 he had used his long connection with Charles Townshend to try to secure modification of the Townshend Acts; in December, 1768, he introduced the Pennsylvania petition to the House of Commons. Three undated letters from him are among Franklin’s papers; they are here numbered for convenience (1), (2), and (3), and are summarized below. Their importance is as problematical as their dates, and they may not even belong together in time: (2) and (3), unlike (1), end informally, which might suggest that they were written after the acquaintance had ripened; (3), unlike (1) and (2), mentions nothing of apparent relevance to American affairs. All three, nevertheless, were clearly covering notes for enclosed memoranda, which have not survived, that were designed to help Franklin in his press campaign for the colonies. Huske’s references to these vanished enclosures raises at least the possibility that they—and hence the letters themselves—were closely connected. One point is clear. Among the enclosures were statistics from the customs house on British trade with the American and West Indian colonies for an unspecified five-year period; and Franklin used such statistics, for the period from 1761 through 1765, in his “State of the Trade with the Northern Colonies” and “State of the Trade with the West Indies” below, November 3 and December 6, 1768. One of the letters, therefore, probably belongs to the period when Franklin was working on those articles; and it seems plausible to assign the others, at earliest, to the same period. We summarize them, not for the usual reason that they say little, but because most of what they say is unintelligible without the enclosures to which they refer. Even the résumés, in consequence, are necessarily obscure.
 
[Before Nov. 1, 1768?]
[(1) He encloses a demonstration that the customs house is erroneous in evaluating West Indian imports. “London alone imported to full this amount upon the medium of these five years,” while in the same period more than half as much came in through other British ports. He asks to confer about using these statistics to show how Scotland and Ireland have been financially favored, and the American colonies alone have been discriminated against in Britain’s search for revenue.
(2) He encloses suggestions on how the statistics on exports and imports that he has sent can be utilized in the American cause. Franklin may do what he pleases with the suggestions, but is not to let them out of his hands or allow Huske’s name to appear. One of the enclosures may soften public resentment against America, and pursuade Members of Parliament who represent the interests of Scotland, Ireland, the West Indies, the Bank, and the East India and Hudson’s Bay Companies “that if they don’t assist to extinguish the flame in their neighbours house, their own may be the next on fire.” He is sending enough material for a pamphlet or for a series of letters to the press.
(3) If Franklin publishes anything he has sent, he begs to have the postscript omitted. Something in it “will do great mischief to private property; particularly as a very large account in one of those funds is within a few days of adjustment, and there is a sale of some of the stock of the latter advertised this evening for next week, which it might hurt.”]
